CONCURRING OPINION OP
MR. JUSTICE WOLE.
Under section 1687 of the Revised Statutes defining libel and slander malice is not to be presumed when a person has written to an insular official upon probable cause with the intention of serving the public interest or of securing the redress of a private wrong. Here, as set forth in the majority opinion the evidence showed that defendant had the intention of serving the public interest or of securing the redress of a private wrong. For this reason I concur in the majority opinion. I do not agree that a letter written to the Gfovemor is prima facie privileged, but so directed a defendant may more readily show his intention of serving the public interest or securing the redress of a private wrong.